Appeal by defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 7, 1991, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. The record fails to support the defendant’s assertions that he was coerced or misled by his attorney or by the trial court into waiving his right to appellate review of the issue of the excessiveness of the sentence imposed and any search and seizure issue. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.